Citation Nr: 1230608	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a herniated nucleus pulposus (HNP) 
at L4-5 with spondylosis of the lower thoracic spine, currently rated 10 percent disabling.  

2.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from June 1993 to March 1994 and from February 1995 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied a rating in excess of 10 percent for the service-connected low back disability, and denied compensable ratings for hypertension and for migraine headaches.  The rating decision also denied service connection for depression.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran's Notice of Disagreement (NOD) with the August 2007 rating decision addressed and specifically listed only the denials of increased ratings.  An October 2008 rating decision granted an increase from the noncompensable rating for migraine headaches to 10 percent and recharacterized that disability as migraine headaches with pseudotumor cerebri.  All three of these issues were addressed in the October 2008 Statement of the Case (SOC).  However, the Veteran's VA Form 9 addressed only the issues of the ratings for the service-connected low back disability and hypertension but did not address the matter of the rating for migraine headaches with pseudotumor cerebri.  In this regard, on the VA Form 9 the Veteran did not check the box indicating that she wished to appeal all the issues in the SOC and, moreover, in an attached letter from her service representative it was specifically stated that the matter of the rating for migraine headache with pseudotumor cerebri was not being appeal.  Accordingly, the Veteran did not perfect an appeal as to the issue and it is not now before the Board.   

The Veteran subsequently again claimed an increased rating for migraine headaches with pseudotumor cerebri which was denied by a June 2009 rating decision.  Although notified of that decision by RO letter of June 24, 2009, the Veteran did not appeal that decision.  

The Veteran subsequently again claimed an increased rating for migraine headaches with pseudotumor cerebri which was denied by an April 2010 rating decision.  Although notified of that decision by RO letter of April 15, 2010, the Veteran did not appeal that decision.  Rather, in May 2010 she again applied for an increased rating for migraine headaches with pseudotumor cerebri.  

In the Informal Hearing Presentation the Veteran's service representative listed as an issue whether the Veteran was entitled to an increased rating for hypertensive heart disease, secondary to service-connected hypertension, rated 10 percent disabling.  However, this is a separately rated service-connected disability.  It was also alleged that service connection for depression was prematurely denied (by a 2007 rating decision).  The Board construes this to be an application to reopen the claim for service connection for depression.  However, these matters are not before the Board.  

The RO has not yet adjudicated these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The manifestations of the HNP at L4-5 with spondylosis of the lower thoracic spine are flexion greater than 60 degrees, the combined range of motion of the lumbar spine is greater than 120 degrees, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there are no radicular or other symptoms due to intervertebral disc syndrome and there are no incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period. 

2.  The Veteran requires continuous medication for control of her hypertension but her diastolic blood pressure readings are predominately less than 100 and her systolic blood pressure readings are predominantly less than 160.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for HNP at L4-5 with spondylosis of the lower thoracic spine of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5242 and 5243 (2011). 

2.  The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The VCAA notice in October 2006 included the type of evidence needed to substantiate the claims for service connection and he was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.  

By letter in July 2008 the RO notified the Veteran of the requirements mandated by Vazquez-Flores, Id.  While this was after the initial August 2007 adjudication which was appealed, it was prior to readjudication of the claims by the November 2008 SOC and the April 2010 Supplemental SOC.  See Mayfield, Id. (an SSOC is a readjudication).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records (STRs) are on file.  Also on file are records of postservice private and VA treatment.  She declined to testify in support of her claims.  

The Veteran has been afforded official ratting examinations as to the claims before the Board.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

On official examination in May 2007 the Veteran related originally having problems with her back in 1999.  She did not recall any particular injury to her back but had sought medical attention.  An MRI scan had revealed some lumbar disk disease and spondylosis.  However, she has never had surgery.  She denies any pain radiation, or any related bowel, bladder or sexual dysfunction.  The pain is described as a dull ache and could become up to an 8 on a scale of 10.  However, as long as she is careful with her activities, especially lifting, she typically did fine.  She took ordinary Tylenol to control her symptoms and denied having any periods of incapacitation due to this condition.  She was not currently receiving any particular treatment for her back problem.  

As to her hypertension, the Veteran stated that she has been treated for hypertension since 2001.  She denies any complications from the hypertension.  She has no history of coronary artery disease.  Her current medical regimen consists of Hydrochiorothiazide 25 mg q. day, Lisinopril 10 mg q. day, and Atenolol once a day.  She tolerates these medications well.  She denied any palpitations, chest pain, shortness of breath, orthopnea, history of congestive heart failure, coronary heart disease, or rheumatic heart disease.

On physical examination the Veteran's blood pressure readings were 102/70, 102/74, 100/74.  Her general appearance was normal.  Her neck was supple without adenopathy.  Slow rate, but normal rhythm of her heart without murmurs, rubs, or gallops.  No evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Her extremities were normal and without clubbing, cyanosis or edema.  

The Veteran's gait and posture were normal.  No assistive devices were needed for ambulation.  As to her thoracolumbar spine, there was no radiation of pain with movement.  There were no muscle spasms and no tenderness.  Straight leg raising tests was negative both in the lying and sitting positions.  There was no evidence of ankylosis.  Range of motion of the thoracolumbar spine was normal.  Specifically, flexion was to 90 degrees, extension was to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 30 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal position of the head, normal symmetry and appearance, normal symmetry of spinal motion, and normal curvatures of the spine. There was no evidence of intervertebral disc syndrome or nerve root involvement of any of the cervical, thoracic, lumbar or sacral segments.  There is no evidence of bowel or bladder dysfunction.  Neurologically, the Veteran's reflexes were 2 plus over 4 plus, throughout.  Motor strength rated 5 out of 5, throughout.  An EKG revealed sinus bradycardia with nonspecific T-wave changes in the septal leads.

The diagnoses were migraine headaches with occasional debilitating episodes; HNP of the lumbar spine with spondylosis, which was well controlled by rest, over the counter medications, and being cautious not to overexert herself; and hypertension controlled with medications.  It was observed that there were no findings of hypertensive heart disease.  

The examiner sated that the Veteran had occasional debilitating episodes of migraine headaches about once or twice a month which last a day or two.  Her symptoms are helped with the use of Zomig.  She has a documented history of lumbar disc disease with spondylosis, but as long as she avoided aggravating activities she did fine.  Her blood pressure was very well controlled with the use of medication.  One of the medications was a beta blocker, the metoprolol, which was known to cause sinus bradycardia, as manifested on her electrocardiogram.  She was completely asymptomatic from this, and no further evaluation is needed in this regard.  She denies any cardiac related symptoms and she was able to care for herself and perform all usual activities of daily living.  

On official examination in August 2008, the Veteran's medical records were reviewed and it was reported that, as to her migraine headaches, an MRI scan which confirmed the diagnosis of pseudotumor cerebri and in March of 2008 she had surgery to have a shunt placed to relieve intra-cranial pressure.  During these headaches she would frequently have blurry vision, and experience some nausea, but she denies any vomiting.  If she took her medication at the start of a headache, she could generally abort a significant episode.  During these episodes, when they are not aborted, she was debilitated.  She stated she had to simply stay in a dimly lit quiet room and stay there until it was gone, which typically took about 24 hours.  However, ever since the surgery for her pseudotumor cerebri, her headaches have markedly improved.

The Veteran reported that as to her HNP an MRI scan documented the disc herniation but she had never had surgery.  She had had some cortisone shots.  She rated her pain at its worse as 8 out of 10, and this occurred once or twice a week, and typically lasted one to two hours.  The pain was elicited by physical activity and sometimes by stress, but was relieved by bed rest and muscle relaxants.  She denied having any periods of incapacitation due to this problem.  Currently, she reported occasional having back pain which was aggravated with heavy lifting, repetitive bending or prolonged sitting.  She denied any pain radiation, or any related bowel, bladder or sexual dysfunction.   

As to her hypertension, the Veteran stated it had been treated with several medications in the past, but she was currently on Lisinopril, Atenolol, and Hydrochlorothiazide 25/triamterene.  She tolerated these medications well and denied any functional impairment as it related to this condition.   She denied having any cardiac symptoms.

On physical examination the Veteran's blood pressure readings were 126/86, 132/84, 138/84.  Her pulse was 88 and regular.  Her general appearance was normal.  There was a 2 inch by 1/8 inch hyperpigmented linear scar on her lower back where she had the shunt surgery.  This scar was slightly raised, but not keloidal.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, underlying tissue loss, hypopigmentation, or abnormal texture.  She had a regular rate and rhythm of her heart without murmurs, rubs, or gallops.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Her extremities were normal and without clubbing, cyanosis, or edema.  Her gait and posture were normal.  No assistive devices were needed for ambulation.  

On examination of the Veteran's thoracolumbar spine, there was no radiation of pain with movement, and no muscle spasms.  There was some tenderness to palpation at the lower lumbar spine.  Straight leg raising tests were negative both in the lying and sitting positions.  There is no evidence of ankylosis.  Thoracolumbar motion was full.  Flexion was to 90 degrees, extension was to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 30 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine showed normal position of the head, normal symmetry and appearance, normal symmetry of spinal motion, and normal curvatures of the spine.  There was no evidence of intervertebral disc syndrome or nerve root involvement of any of the cervical, thoracic, lumbar or sacral segments.  Neurologically, her reflexes were 3 plus over 4 plus, throughout.  Coordination was normal and sensation was normal throughout.  Reflexes were 2 plus over 4 plus.  There was no evidence of any central nervous system problem, such as hemiparesis or hemiplegia.  Her gait was normal.  No assistive devices were needed.  

The relevant diagnoses were an L4-5 HNP with spondylosis lower thoracic spine; and hypertension, controlled with medications.  The examiner stated that as to the Veteran's low back disability she occasionally had pain and soreness in her back worsened with heavy use and needed to avoid prolonged repetitive bending and heavy lifting.  Her blood pressure was currently well controlled with medications, and she had no evidence of coronary artery disease and was completely asymptomatic from this.  

On official examination in November 2009 the Veteran was evaluated for her migraine headaches.  She described her headaches as throbbing and painful.  When headaches occur, she had to stay in bed and is unable to do anything.  She had headaches on the average of 7 times per week and they last for 24 hour(s).  The symptoms of the condition were an inability to focus, blurred vision, and an inability to concentrate.  On physical examination she walked with a normal gait.  She performed tandem gait normally.  She had no difficulty with weight bearing, balancing or with ambulation.  On neurological examination of the lower extremities her motor function was within normal limits.  Sensory function was within normal limits to pin prick testing.  Knee and ankle jerks were 2+ in each lower extremity.  Romberg's test is negative.  Babinski's sign was negative. 

The diagnosis was migraine headaches with pseudotumor cerebri and the subjective factors were headaches (described as throbbing, moving sensation and pain), inability to focus, blurred vision, and an inability to concentrate.   

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

Analysis

HNP at L4-5 with spondylosis of the lower thoracic spine, Rated 10 Percent

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The criteria for rating intervertebral disc syndrome (IVDS), 38 C.F.R. § 4.71a, Diagnostic Code 5293 ("the old IVDS criteria") were revised effective September 23, 2002.  67 Fed. Reg. 54345 - 54349 (2002).  Effective September 26, 2003, the old spinal criteria, other than for rating IVDS, were revised.  See 69 Fed. Reg. 32449 (June 10, 2004).  

Because the Veteran filed her claim for an increased rating in September 2006, after the above revisions, only the new spinal and new IVDS rating criteria may be considered.  See VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); Rodriguez v. Nicholson, 19 Vet. App. 275, 288-89 (2005); see, too, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

The spinal rating criteria revised on September 26, 2003, provide that IVDS may be evaluated under either the IVDS criteria based on incapacitating episodes, which became effective September 23, 2002, or under a General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, with separate rating assigned for the orthopedic and the neurologic components of disability, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51454, 51455 (August 27, 2003).  

Spinal Rating Criteria

Under the new spinal General Rating Formula a 10 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board observes that scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  Kyphosis is an abnormal backward curvature of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995). 

Note (2) of the spinal rating criteria revised on September 26, 2003, provides that for calculation of combined range of motion the maximum motions of the thoracolumbar spine are 90 degrees of forward flexion, 30 degrees of backward extension, 30 degrees of lateral bending either to the right or the left, and 30 degrees of rotation either to the right or left and the normal combined range of motion shall be 240 degrees.  


IVDS Criteria

The revised Formula for Rating IVDS on Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

Here, the evidence simply does not show that the Veteran has active symptomatology due to intervertebral disc syndrome of the thoracolumbar spine.  There is no objective clinical evidence of disc pathology of the thoracolumbar spine and she has not related subjective complaints consistent with radiculopathy, i.e., radicular symptoms extending into the lower extremities.  Moreover, there is no evidence of clinical abnormality of the lower extremities, e.g., decreased reflexes or sensation or impaired motor function, to corroborate the existence of lumbosacral disc pathology, i.e., intervertebral disc syndrome.  Likewise she has not related having had any incapacitating episodes of symptoms due to thoracolumbar pathology, as opposed to and distinguished from her separately rated migraine headaches.  Accordingly, a rating in excess of 10 percent is not warranted under the IVDS rating criteria. 

As to the spinal rating criteria, the Veteran has complained of pain.  However, this is encompassed in the current 10 percent disability rating.  See DeLuca, supra.  Moreover, all tests of her range of motion found no decrease in motion of the thoracolumbar spine.  Equally important, there is no abnormality of spinal contour nor any additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Moreover, there is no evidence of abnormality of the Veteran's posture, carriage or gait and no evidence of muscle spasm or guarding.  

In reaching this determination, the Board observes that despite complaints of pain, which are not radicular in character, the evidence of record fails to associate any neurological deficits of the lower extremities with the service-connected thoracolumbar disability.  Thus the record is not clinically characteristic of chronic orthopedic as well as neurologic manifestations that can be separately rated under diagnostic codes for orthopedic and neurological disabilities.  In fact, neurologically the Veteran has normal motor and sensory function of both lower extremities.  Hence, this element of the Rating Schedule may not be applied in this case. 

The Veteran's complaint of painful motion is contemplated in and encompassed by the current 10 percent disability rating, in the absence of other signs or symptoms of impairment.  DeLuca, supra.  

Moreover, the postoperative scar on the Veteran's low back is not a residual of surgery for any low back pathology and, significantly, while it is slightly raised it is not disfiguring, deep, adherent, painful or productive of any functional impairment of the low back.  Thus, the postoperative scar does not warrant a separate compensable rating under the criteria for the evaluation of scars, as in effect prior to and since the recent revision of those rating criteria in October 2008.  See generally DCs 7800 through 7805, in effect prior to an since October 2008.  

Thus, for reasons discussed above, the Board finds that the record as a whole does not show a disability picture that equals or more nearly approximates the criteria for a rating greater than 10 percent for HNP at L4-5 with spondylosis of the lower thoracic spine, under any applicable Diagnostic Code, at any time.  Hart, supra.  In other words, the Veteran's thoracolumbar disability has not been more than 10 percent disabling at any time during this appeal, so her rating cannot be "staged" because she has not had a degree of disability greater than 10 percent at any time during the appeal. 

Compensable Rating For Hypertension

Rating Criteria

The Veteran's service-connected hypertension is rated noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The Veteran is service-connected for hypertensive cardiovascular disease with ischemia which is assigned a 10 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code  7015, and which encompasses symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or the requirement of continuous medication.  Under 38 C.F.R. § 4.14, the evaluation of the same disability under various diagnoses is to be avoided and the evaluation of the same manifestation under different diagnoses are to be avoided.  Thus, the symptoms of dyspnea, fatigue, angina, dizziness, and syncope may not be considered in arriving at the appropriate disability rating to be assigned for the service-connected hypertension.  Likewise, the symptoms associated with her service-connected migraine headaches, which the evidence shows are nausea, blurred vision, difficulty concentrating, and debilitating episodes of pain, may also not be considered in arriving at the appropriate rating for the service-connected hypertension.  

Essentially, the Veteran contends that she has a history of high blood pressure readings which have been sufficiently elevated to meet the criteria for a 10 percent rating, despite being currently controlled by medication.  While the evidence confirms that the Veteran requires the continuous use of medication to control her hypertension, this same evidence also shows that her diastolic pressure readings are predominantly below 100, and that her systolic blood pressure readings are predominantly below 160.  In fact, the record shows that at least since her having been prescribed medication her documented blood pressure readings on official examinations in May 2007 and August 2008 repeatedly revealed diastolic pressure predominately less than 100, and systolic pressure predominately less than 160, which when compared to the rating criteria refute the Veteran's contention.  Hence, a compensable rating for hypertension is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Consideration has been given to "staged ratings" for the hypertension; however, the evidence shows the condition has remained noncompensably disabling.  

Thus, for reasons discussed above, the Board finds that the record as a whole does not show a disability picture that equals or more nearly approximates the criteria for a compensable rating for the service-connected hypertension under Diagnostic Code 7101, at any time.  Hart, supra.  In other words, the Veteran's hypertension has not been compensably disabling at any time during this appeal, so her rating cannot be "staged" because she has not had a compensable degree of disability at any time during the appeal. 

For these reasons, the preponderance of the evidence is against a compensable rating for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology during the relevant time frame to the Rating Schedule, the degree of disability is contemplated therein because the official rating examinations and other evidence adequately describe the Veteran's complaints and clinical findings with respect to her degree of functional impairment as to each disability.  

The symptoms shown are not exceptional or unusual for either disability.  The medical evidence fails to demonstrate symptomatology of such an extent and nature that application of the ratings schedule for rating the service-connected hypertension would not be appropriate.

As to the musculoskeletal disability specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  The primary complaint in this case which is pain is not, alone, sufficient to warrant an extraschedular rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id.  

Thus, the assigned schedular ratings are adequate and no referral for extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

For the reasons expressed, the preponderance of the evidence is against the claims and, so, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









ORDER

A rating in excess of 10 percent for a HNP at L4-5 with spondylosis of the lower thoracic spine is denied.  

A compensable rating for hypertension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


